       Case 7:19-cv-00266 Document 1 Filed on 08/01/19 in TXSD Page 1 of 9



                             UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   MCALLEN DIVISION

                                                       )
ROLANDO ROSANO VASQUEZ,                                )
a.k.a: ROLANDO ROSANO, JR.,                            )
       PLAINTIFF,                                      )
V.                                                     )
MICHAEL R. POMPEO, Secretary Of State                  )
THE UNITED STATES OF AMERICA                           )
       DEFENDANTS                                      )
                                                       )


            COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

        ROLANDO ROSANO VASQUEZ (hereinafter, “Mr. Rosano”), files this Complaint for

Declaratory and Injunctive Relief, under 28 U.S.C. §1331 (federal question), and 8 U.S.C.

§1503(a), (denial of right or privilege as a U.S. citizen), with 28 U.S.C. §2201 (Declaratory

Judgment Act), and 5 U.S.C. §702 et seq. (Administrative Procedure Act).


                                I. JURISDICTION AND VENUE

1.    Jurisdiction lies under 28 U.S.C. §1331 (federal question), and 8 U.S.C. §1503(a) (denial of

rights or privileges as a U.S. Citizen). The denial of rights and privileges of the Plaintiff because

of his status as a national of the United States did not arise by reason of, or in connection with

any removal proceeding under any law or act, or is in issue in any removal proceeding.

2.    Mr. Rosano’s application for a U.S. passport was denied on January 30, 2017, which is

within five years of filing the instant action.

3.    Mr. Rosano currently resides in Mission, Texas, within the jurisdiction of this Court.




                                                  1
         Case 7:19-cv-00266 Document 1 Filed on 08/01/19 in TXSD Page 2 of 9



                                             II. PARTIES

4.      ROLANDO ROSANO VASQUEZ (“Mr. Rosano”) was born in Laredo, Texas, on

February __, 1978.

5.      Defendant MICHAEL R. POMPEO is the duly appointed Secretary of State of the United

States, and is sued in his official capacity only. The United States is also a named defendant.


                                           III. THE FACTS

6.        Mr. Rosano Vasquez was born in Laredo, Texas, at 6:20 p.m. on Thursday, March____,

1978, to Rolando Rosano, Sr. (hereinafter “Mr. Rosano, Sr.”) and Yolanda Vasquez (hereinafter

“Mrs. Vasquez”). Mr. Rosano Vasquez’s birth was duly registered in Laredo, Texas six days

after his birth.1

7.        In 1979, when Mr. Rosano Vasquez was 20 months old, and residing with mother and his

maternal grandparents in Nuevo Laredo, Tamaulipas, Mexico (“Nuevo Laredo”), he was

baptized in a Catholic Church in Nuevo Laredo, Mexico.2 His Baptismal Certificate indicates

that he was born on ____, 1978, in Laredo, Texas, which is consistent with his Texas registered

birth certificate.

8.        At that time of Mr. Rosano’s birth, his father, Mr. Rosano, Sr., was legally married to

Petra Guadalupe Leal (hereinafter “Mrs. Leal”). They had four children born into their marriage:

(1) Karina, born in 1974; (2) Patricia, in 1968; (3) Rolando, Jr., in 1969; and, (4) Juan Antonio,

in 1970. These four children were born in McAllen, Texas, attended by a medical doctor at a

clinic, and their births were duly and timely registered with the Texas Department of Health.




1   See, Exhibit 1 (Plaintiff’s Texas Birth Certificate)
2   See, Exhibit 2 (Plaintiff’s Baptismal Certificate)


                                                    2
        Case 7:19-cv-00266 Document 1 Filed on 08/01/19 in TXSD Page 3 of 9



9.       On or about 1983, when Mr. Rosano was 5 years old, Mr. Rosano, Sr., took Mr. Rosano

Vasquez to live with him and his wife, Mrs. Leal, because Mrs. Vasquez was unable to care for

him. Mr. Rosano, Sr., then registered Mr. Rosano’s birth in September of 1983, in Nuevo

Laredo3 as having occurred there on November __, 1977, so Mr. Rosano Vasquez could enroll in

school in Mexico in 1984.

10.      On August 16, 1984, Mr. Rosano biological mother, Mrs. Vasquez, passed away.4 Mr.

Rosano, Sr. and his wife raised Mr. Rosano Vasquez along with their four other children.

11.      In 1990, Mr. Rosano came to the United States, entering as a U.S. citizen and has been

residing here ever since.

12.      In the morning of May 21, 1998, after a short trip into Mexico, Mr. Rosano returned to

the United States, seeking entry through the Port of Entry at Hidalgo, Texas. He presented his

Texas birth certificate to the examining immigration officials as proof of his right to enter the

United States. The examining official determined that Mr. Rosano was not a U.S. citizen. Within

hours of his arrest, Mr. Rosano was taken before a United States Magistrate in the Southern

District of Texas, McAllen Division and charged in Case Number M-98-2370, with knowingly

attempting to gain illegal entry into the United States by claiming to be a United States citizen

and presenting a birth certificate that was in the name of another. Without the assistance of

counsel, Mr. Rosano pleaded guilty to the charge. He received a sentence of 90 days, which was

suspended for three years. Mr. Rosano was then removed to Mexico.

13.      Nine months later, Mr. Rosano returned to the United States. He presented himself at a

Port of Entry, claiming to be a United States citizen and presented his Texas birth certificate.

Upon examination by an immigration official, Mr. Rosano was admitted into the United States.


3   See, Exhibit 3 (Plaintiff’s Mexican Birth Certificate)
4   See, Exhibit 4 (Death Certificate of Yolanda Vasquez Puente)


                                                 3
      Case 7:19-cv-00266 Document 1 Filed on 08/01/19 in TXSD Page 4 of 9



14.    On May 18, 2009, Mr. Rosano applied for a U.S. passport card using his Texas birth

certificate as proof of his United States citizenship. The U.S. State Department did not issue the

card. On September 21, 2010, Mr. Rosano reapplied. This time, the U.S. State Department issued

Mr. Rosano a United States passport card with number C03075609 as proof of his United States

citizenship.

15.    On June 21, 2012, after a short trip into Mexico, Mr. Rosano sought entry into the United

States through the Port of Entry at Hidalgo, Texas. He was arrested and the next day, on June 22,

2012, and was charged with making a false statement in an application for a United States

passport and falsely and willfully representing himself to be a citizen of the United States in

violation of 18 U.S.C. §§ 1542 and 911. Mr. Rosano was detained without bond. He was

formally indicted on July 10, 2012, in U.S. District Court for the Southern District of Texas,

McAllen Division, in case No. M-12-1060. By Court Order dated September 27, 2012, Mr.

Rosano was referred for a mental competency assessment where he was being held at the Federal

Medical Center in Lexington, Kentucky.

16.    Within a week of the indictment, on July 17, 2012, the State Department notified Mr.

Rosano that his United States citizen passport had been revoked. The U.S. State Department

determined that Mr. Rosano had not been born in the United States. The State Department found

that Mr. Rosano’s Mexican Birth certificate had been registered in 1977, showing that he was

born on November 29, 1977.         Thus, the State Department found that the Mexican Birth

certificate had been issued prior to the Texas Birth certificate that was issued in 1978. The State

Department’s finding was clearly an erroneous reading of the Mexican Birth certificate, which is

written in clear modern English alphabet letters and in plain Arabic numbers and states that it

was registered on September 5, 1983.




                                                4
         Case 7:19-cv-00266 Document 1 Filed on 08/01/19 in TXSD Page 5 of 9



17.       On January 17, 2013, the Forensic Report found that Mr. Rosano suffers from severe

mental illness or mental defect sufficient to preclude his ability to proceed competently in his

pending criminal proceeding. As a result, on March 5, 2013, the government filed a motion, to

dismiss the charges in case No. M-12-1060 against Mr. Rosano. On March 6, 2013, U.S. District

Judge Micaela Alvarez granted the motion and dismissed the case. Mr. Rosano was then

transferred to Immigration and Customs Enforcement (I.C.E.) custody.

18.       On April 4, 2013, after 9 months of detention, Mr. Rosano was released. He was not

placed in removal proceeding and none are pending. Nonetheless, the Order of Release requires

Mr. Rosano to periodically report in person to a Deportation Officer in Harlingen, Texas. Thus,

his liberty and freedom as a United States citizen has been infringed.

19.       On at least three occasions between June 17, 2013 and April 28, 2014, Mr. Rosano

submitted written requests to the U.S. Department of State to reconsider the revocation of his

passport. On or about April 30, 2014, Mr. Rosano Vasquez again applied for a U.S. passport in

McAllen, Texas. By letters dated January 26, 2015; April 28, 2015; November 25, 2015; and

February 18, 2016, the State Department requested additional evidence in connection with

Rolando’s latest passport application. Mr. Rosano mailed the requested documents and

information for each request. On January 30, 2017, the State Department denied Mr. Rosano’s

request for the issuance of the U.S. passport.5

                                     IV. CAUSES OF ACTION

                                A. DECLARATORY JUDGMENT

20.     Plaintiff incorporates by reference the allegations of ¶¶ 1 - 19, supra.




5   See, Exhibit 5 (State Department denial letter of January 30, 2017)


                                                    5
       Case 7:19-cv-00266 Document 1 Filed on 08/01/19 in TXSD Page 6 of 9



21.   By virtue of the refusal of the Department of State to issue him a United States Passport,

Mr. Rosano has been denied a right or privilege claimed as a national of the United States, within

the meaning of 8 U.S.C. §1503(a). Therefore, he is entitled to bring a declaratory judgment

action, seeking a declaration that he is, indeed, a United States citizen, under 28 U.S.C. §2201.

                        B. CORRESPONDING INJUNCTIVE RELIEF

22.   Plaintiff incorporates by reference the allegations of the preceding paragraphs as if fully set

forth herein.


23.   Pursuant to 28 U.S.C. § 2201 and 8 U.S.C. § 1503, an injunction must be issued enjoining

Defendant POMPEO from revoking or refusing to renew or replace Mr. Rosano’s U.S. passport

once issued.


                                   V. PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that this Court issue a Declaratory

Judgment, declaring ROLANDO ROSANO VASQUEZ to be a U.S. citizen, by virtue of his

birth in Laredo, Texas, on February ___, 1978. It is also urged that the Court vacate the denial of

Plaintiff’s passport application and order Defendant to re-adjudicate his application, taking due

notice of this Court’s finding that he was born in Laredo, Texas.

      It is further urged that this Court issue a permanent injunction, restraining and enjoining

Defendant from revoking or refusing to renew or replace Mr. Rosano’s U.S. Passport, once

issued, absent significant new evidence, and without giving him prior notice and an opportunity

to rebut such evidence prior to revocation or denial of an application for a new passport.

       Finally, it is also urged that the Court grant such other and further relief as the Court may

consider appropriate, including costs and attorney fees.




                                                  6
Case 7:19-cv-00266 Document 1 Filed on 08/01/19 in TXSD Page 7 of 9




                              Respectfully submitted,

                              /s/ Miriam A. Ayala
                              Law Office of Ayala & Acosta, PLLC
                              721 E. Esperanza Avenue
                              McAllen, Texas 78501
                              Tel: (956) 627-4051
                              Fax: (956) 627-4284
                              Email: mayala@ayala-acosta.com.
                              Texas Bar No. 24073209
                              Federal ID No. 1401580




                                 7
      Case 7:19-cv-00266 Document 1 Filed on 08/01/19 in TXSD Page 8 of 9



                                     Verification of Counsel

        Pursuant to Rule 11 of the Federal Rules of Civil Procedure, I, Miriam A. Ayala, hereby
certify that I am familiar with the facts as stated above, and that they are true and correct to the
best of my knowledge and belief. I certify to the best of the person's knowledge, information,
and belief, formed after an inquiry reasonable under the circumstances that the instant Complaint
for Declaratory and Injunctive Relief:
     (1) is not being presented for any improper purpose, such as to harass, cause unnecessary
         delay, or needlessly increase the cost of litigation;
     (2) the claims, defenses, and other legal contentions are warranted by existing law or by a
         nonfrivolous argument for extending, modifying, or reversing existing law or for
         establishing new law;
     (3) the factual contentions have evidentiary support or, if specifically so identified, will
         likely have evidentiary support after a reasonable opportunity for further investigation
         or discovery; and
     (4) the denials of factual contentions are warranted on the evidence or, if specifically so
         identified, are reasonably based on belief or a lack of information.




                                                     /s/
                                                     Miriam A. Ayala




                                CERTIFICATE OF SERVICE



                                                 8
      Case 7:19-cv-00266 Document 1 Filed on 08/01/19 in TXSD Page 9 of 9



I, Miriam A. Ayala, hereby certify that, on the 1st day of August 2019, a copy of the Plaintiff’s
Complaint for Declaratory and Injunctive Relief was served by First Class Mail to:

Hon. Michael R. Pompeo
United States Secretary of State
Office of Legal Affairs
2201 C. Street N.W.
Washington, D.C. 20520

Office of the United States Attorney
1000 Louisiana St., Room 2300
Houston, TX 77002

United States Attorney General
950 Pennsylvania Ave., N.W.
Washington, D.C. 20530-0001



                                              /s/ Miriam A. Ayala
                                              Miriam A. Ayala




                                                 9
